              Case 20-20438-LMI      Doc 14   Filed 10/05/20   Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

IN THE MATTER OF:                              CASE NO.: 20-20438-LMI
Enzo R. Aguilera                               CHAPTER: 13

     Debtor,
_____________________________/

           EMERGENCY MOTION TO EXTEND THE AUTOMATIC STAY
                       PURSUANT TO 11 U.S.C. § 362 c(3)(B)
  (The hearing on this motion is requested on an emergency basis to be heard within
                         thirty (30) days of the petition date)

      The Debtor, ENZO R. AGUILERA, (hereinafter referred to as “Debtor”), by and

through the undersigned counsel moves this Honorable Court for entry of an order

extending the Automatic Stay pursuant to 11 U.S.C. § 362 c(3)(B). As grounds for this

request, the Debtor states as follows:

      1. On September 25, 220, the Debtor filed a petition for relief under Chapter 13

          of the Bankruptcy Code and has had one prior chapter 13 bankruptcy case

          dismissed within the prior year.

      2. Debtor’s prior case was dismissed without prejudice on May 26, 2020. The

          Debtor’s previous case was dismissed for failure to file schedules. Due to

          COVID, the Debtor experienced an unexpected hardship in preparing

          required documents, as well as a loss in income, making plan payments

          difficult.

      3. The filing of this motion is in good faith, and but for the unforeseen

          circumstances, would have proceeded with the first bankruptcy.

      4. The Debtor would like the opportunity to save his homestead and has filed a

          Chapter 13 Plan that proposes a loan modification.
              Case 20-20438-LMI       Doc 14     Filed 10/05/20    Page 2 of 2




       5. This motion is being filed now so that it can be heard within the initial 30 days

          of the filing of this matter. Should the Court grant this motion, an order will

          immediately be uploaded after the hearing to ensure the automatic stay stays

          in effect.

       6. The Debtor requests that the automatic stay imposed by 11 U.C.S § 362 stay

          in effect as to all her creditors, for her individual, personal obligations.

       7. The Debtor states that the filing of this case is in good faith as to all creditors

          for which the Debtor is seeking the continued protection of the automatic stay.

       Wherefore, ENZO R. AGUILERA, requests from this court to grant an

Emergency hearing on the present Motion pursuant to Local Rule 9075-1, grant the

Motion to Extend Automatic Stay for such further relief as this Court deems appropriate.

       DATED: September 28, 2020.

                                 CERTIFICATE OF COMPLIANCE

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and I am in compliance with the additional qualifications to
practice in this Court as set forth in local rule 910(d)(1) and (2).

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that true and correct copy of the foregoing was served on
October 5, 2020 upon all parties and counsel who are authorized to receive electronic
Notices of Electronic Filing (as detailed below) in this case and all those on the attached
matrix.

                                           PraDa Law
                                           1450 NW 87 Avenue, Suite 210
                                           Doral, Fl. 33172
                                           305-203-1059 (phone)
                                           786-513-4627 (facsimile)
                                           agarica@PraDa.law

                                           /s/ Alexis Garcia
                                           ALEXIS GARCIA, ESQ.
                                           Florida Bar No.: 067269
